STONE, C. J.
Our decisons are uniform, that under our constitution and statutes, the jurisdiction of the justices of the peace, in cases of tort, is limited to fifty dollars. This is the language of the general statute.—Code of 1886, § 839; Taylor v. Woods, 52 Ala. 474; Burns v. Henry, 67 Ala. 209; Carter v. Alford, 64 Ala. 236; Rodgers v. Gaines, 73 Ala. *372218; Alabama Great Southern Railroad Co. v. Christian, 82 Ala. 307.
In the Code of 1886; § 1149, is the following provision: “A justice of the peace has jurisdiction of all actions for injury to, or destruction of stock, by the locomotive or cars of a railroad, if the sum in controversy does not exceed one hundred dollars.” We have thus the naked inquiry, whether the constitutions, Federal and State, permit the legislature to discriminate between railroad corporations and other persons, natural or artificial, in the matter of the jurisdiction of an inferior tribunal; or, in other words, whether it is competent for the legislature to limit a justice’s jurisdiction to fifty dollars, in suits against tort-feasors generally, and to enlarge it to one hundred dollars, when a railroad corporation is the offender. Our former rulings compel us to declare section 1149 of the Code of 1886 to be unconstitutional. S. & N. R. R. Co. v. Morris, 65 Ala. 193; Zeigler v. S. & N. R. R. Co., 58 Ala. 594; Smith v. L. & N. R. R. Co., 75 Ala. 449; Mayor v. Stonewall Ins. Co., 53 Ala. 570; Green v. State, 73 Ala. 26.
The judgment of the Circuit Court is affirmed.